Citation Nr: 1625954	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-26 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUES

Whether there was clear and unmistakable error (CUE) in June 17, 1998 and November 10, 1998 rating decisions which failed to grant a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and to explicitly adjudicate (and grant) entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran, who served on active duty from October 1950 to October 1953 and from December 1953 to October 1970, died in July 2006.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that there was no CUE in in June 17, 1998 and November 10, 1998 rating decisions which failed to grant a rating in excess of 50 percent for PTSD and to explicitly adjudicate (and grant) entitlement to a TDIU.  The Appellant testified at a Board hearing in Washington, D.C., before the undersigned in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. In a June 17, 1998 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating from March 1998; additional evidence was received within one year; in a November 10, 1998 rating decision, the RO denied a higher rating for PTSD; an appeal to that decision was not initiated.

2.  The June 17, 1998 and November 10, 1998 rating decisions denied the implicit claim of a TDIU; the Veteran did not initiate an appeal that decision.

2.  The June 17, 1998 and November 10, 1998 rating decisions were based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision with regard to the assigned 50 percent rating for PTSD and the implicit denial of a TDIU.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 17, 1998 and November 10, 1998 rating decisions which denied a rating in excess of 50 percent for PTSD and implicitly denied entitlement to a TDIU, on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision. Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165(2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Appellant has alleged CUE in in June 17, 1998 and November 10, 1998 rating decisions which failed to grant a rating in excess of 50 percent for PTSD and to adjudicate entitlement to a TDIU.

In a June 1998 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective March 12, 1998, the date of claim for that disability.  The Veteran was notified of this decision and did not initiate an appeal.  However, in September 1998, the Veteran submitted correspondence that he wanted to reopen his claim with regard to PTSD.  Thereafter, additional medical evidence was received.  When evidence is received within one year of a rating decision, that evidence is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. §§ 3.156(b), 20.1304(b)(1).  As such, the RO then considered the new evidence and readjudicated the matter of a higher rating for PTSD in a November 10, 1998 rating decision.  However, the RO determined that a higher rating, a rating in excess of 50 percent, was not warranted.  The Veteran did not initiate an appeal to that decision and pertinent evidence was not received within one year.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.  A new claim for an increased rating for PTSD was not received until March 2000.  

The June 17, 1998 and November 10, 1998 rating decisions may be revised only upon a showing that such decisions were clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104 , 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the June and November 1998 rating decisions.  38 C.F.R.  3.105.  The regulations for mental disorders were found in 38 C.F.R. §§ 4.125-4.130 and PTSD was rated under Diagnostic Code 9411.  A 50 percent rating was provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating was provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating was provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The RO determined that the evidence reflected that the Veteran's symptoms met the criteria for a 50 percent rating, but no higher.  The pertinent evidence was reviewed in the rating decisions.  In addition, as the RO determined that the Veteran's case did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards for evaluation of disability for VA compensation purposes, the RO concluded that an extraschedular evaluation was therefore not warranted.

The Appellant and her representative basically assert that the law was misapplied because the RO did not appear to consider the Veteran's low Global Assessment of Functioning Score, his unemployment status, his award of Social Security Administration benefits, and basically pertinent evidence outside of VA evaluations.  However, the Board finds that the arguments of the Appellant and her representative rather refer to how the facts were weighed which cannot be a basis for CUE.  The assignment of a disability rating can be grounds for CUE if it is later shown that the undisputed, contemporaneous medical evidence warranted assignment of a higher disability evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  However, an asserted failure to evaluate and interpret correctly the evidence is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the failure to fulfill the duty to assist cannot constitute CUE.  Crippen.  

That is the case here, the facts regarding the contemporaneous medical evidence are not undisputable.  There was a basis for the assigned 50 percent rating.  For example, an October 1998 neuropsychiatric examination noted the following:

Although (the Veteran) reports a number of symptoms of PTSD it is unlikely that these symptoms are the primary cause of observed cognitive deficits Furthermore it does not appear that such symptoms are causing significant adverse affects on current social and emotional functioning.

While there may have been other evidence in conflict, the RO accorded more probative value to the evidence which showed that the Veteran had impairment due to cognitive defects including as due to early onset Alzheimer's disease and a post-service traumatic brain injury, rather than due to PTSD.  While there might have been a basis for a higher rating to be assigned, that matter involves how the evidence was weighed.  To the extent that the RO did not cite to each item of evidence, it is presumed that the RO reviewed all of the evidence of record, both the positive and the negative.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed.Cir.2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Regional Office's determination must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed); see generally Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir.2007).  Thus, as the RO had access to the Veteran's records, the argument, as noted, is really that the RO did not evaluate, interpret, and weigh the evidence correctly.  To the extent that the Appellant and her representative disagrees with how VA weighed this evidence, mere disagreement with the weighing of medical evidence does not amount to CUE.  See Russell, 3. Vet. App. at 313-14.

In sum, it simply cannot be said that the RO's assignment of a 50 percent rating was an "undebatable" error.  There is no evidence that the VA relied on incorrect facts, nor that the RO misrepresented the evidence in its rating decisions.  More broadly, the Board notes that the question of the level of impairment caused by the PTSD largely involves a weighing of the evidence, and that mere differences in opinion regarding the weighing of evidence cannot be CUE.  For the foregoing reasons, the Appellant and her representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  A finding of CUE in the June 17, 1998 and November 10, 1998 rating decisions which assigned a 50 percent for PTSD is therefore not warranted.  

With regard to entitlement to a TDIU, the Appellant and her representative contend that there was CUE in the June 17, 1998 and November 10, 1998 rating decisions because those decisions did not explicitly consider/adjudicate and grant entitlement to a TDIU.  They maintain that the Veteran had an overall 90 percent combined disability rating and he was not working.  Thus, he had a raised claim that was pending for a TDIU.  

A review of the rating decisions does not reflect that there was a specific denial of a TDIU.  However, it is well established, however, that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d at 961; see also Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the Federal Circuit held that where a veteran files more than one claim with the AOJ at the same time, and the AOJ's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Id. at 1261.  Shortly after the decision in Deshotel was issued, the Court interpreted the application of the implicit denial doctrine.  In Ingram v. Nicholson, the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability."  21 Vet. App. 232, 243 (2007).

Thus, in sum while both formal and informal claims (as informal claims were permitted within the time frame of the current claim) for benefits remain pending until they are finally adjudicated, the implicit denial rule, provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the AOJ did not expressly address that claim in its decision.  The implicit denial rule applies when the VA's decision provides a veteran with reasonable notice that his claim for benefits was denied.  The Court in Munro v. Shinseki, indicated that that the implicit denial rule applies to both formal and informal claims.  616 F.3d 1293, 1297 (Fed.Cir.2010) (after finding "no proper basis to distinguish between formal and informal claims," the Court determined that "the implicit denial rule may be applied to terminate the pending status of both formal and informal claims").

The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  See Adams.  

With regard to the first factor, as noted, the RO reviewed pertinent evidence with regard to the claim, even if each item of evidence was not set forth specifically.  With regard to the second factor, the relatedness of the claims, the nature of a TDIU claim is that it is part and parcel of a higher rating claim.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities[.]"  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran was claiming a higher rating with regard to his claim in 1998 and there was evidence that he was not employed.  Thus, in light of Rice and the timing of the application, the claims for a higher rating and for TDIU were intertwined.

With regard to the timing of the claim, in this case the claim for a higher rating and that of a 100 percent disability rating, schedularly and on the theory of TDIU, were raised at the same time.  Thus, the Veteran was on notice that the rating decisions at issues denied his claims.  

With regard to the last factor, whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim, the RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an implicit denial in certain circumstances.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram, 21 Vet.App. at 248).  "The award of a disability rating less than 100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear.  In this case, the June and November 1998 rating decisions decided that based upon the evidence of record, a 50 percent rating, but no more, was warranted for the Veteran's PTSD.  In other words, when deciding whether a higher rating was warranted, the RO considered all evidence, to include his employment status, and determined a 50 percent rating, but not a higher rating, including a 100 percent rating, was warranted.  Given that the RO adjudicated the disability rating for PTSD, and that TDIU is an alternative theory of a higher rating claim, and because the RO did not take any action to separate the schedular consideration from the TDIU portion of the claim, the Board finds that June 17, 1998 and November 10, 1998 adjudications addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied on all possible theories of entitlement.

Thus, it was reasonable at that time to conclude that a 100 percent rating was requested but not awarded.  Accordingly, based upon the above analysis, it is reasonable to say that Veteran, in receiving a disability rating that was less than 100 percent, had notice of how his condition had been rated and had the opportunity to appeal the rating decision.  Even if he did not have a clear understanding of a TDIU, he did have a clear statement of what the disability was being rated and the fact that the RO had declared it to be less than 100 percent disabling.  A Veteran's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision had been made concerning his claim.  See Ingram v. Nicholson, 20 Vet. App. 156 (2006).  As noted, the Veteran did not perfect an appeal.  

Therefore, considering the factors in Cogburn, the Board finds the RO implicitly denied the claim of entitlement to TDIU in the June and November 1998 rating decisions as the RO addressed that matter in a manner sufficient for the Veteran to deduce that the claim was adjudicated, and therefore, revision of the those rating decisions is not warranted on the basis of a failure to adjudicate the claim of entitlement to a TDIU. 

Moreover, the Board finds the RO's implicit denial of the claim of entitlement to a TDIU in the June and November 1998 rating decisions did not contain CUE.  With respect to the criteria for entitlement to a TDIU, the Veteran met the minimum schedular criteria for entitlement to a TDIU at that time.  38 C.F.R. § 4.16(a).  

Although there was evidence showing that the Veteran was disabled due to PTSD, at least in part, as noted above, there was evidence that attributed the Veteran's poor cognitive functioning affecting his employability to other nonservice-connected causes.  Thus, there was a basis to not assign a TDIU.  As such, the Board finds the RO correctly applied the statutory provisions to the correct facts as known at the time when it implicitly denied entitlement to a TDIU in the June 17, 1998 and November 10, 1998 rating decisions. 

Therefore, the Board finds the Appellant and her representative have not established that the correct facts, as known at the time, were not before the RO at the time of the June 17, 1998 and November 10, 1998 rating decisions, nor have they shown that any incorrect application of statutory or regulatory provisions was outcome determinative.  Thus, there was no CUE in the June 17, 1998 and November 10, 1998 rating decisions. 


ORDER

The claim to reverse and revise the June 17, 1998 and November 10, 1998 rating decisions on the basis of CUE is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


